Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of Species III in the reply filed on 10/02/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 8 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/02/2022.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11031465 B2.

Regarding claim 1, 11031465 teaches in claim 10 an insulated gate bipolar transistor (IGBT), comprising: 
a heavily doped semiconductor layer (line 1-3); 
an epitaxial layer of a first conductivity type formed on the semiconductor layer, the epitaxial layer including a first portion of the first conductivity type adjacent the semiconductor layer forming a field stop zone, and the epitaxial layer further including a second portion of the first conductivity type forming a base region, the field stop zone having a first side adjacent the semiconductor layer and a second side adjacent the base region, the base region having a first side  adjacent the field stop zone and a second side opposite the first side, the field stop zone and the base region being formed using the same dopant of the first conductivity (lines 4-14); 
a device region formed in the second side of the base region, the device region comprising a PN junction (lines 15-16); and  
a gate dielectric layer and a conductive gate formed in or on the epitaxial layer at the second side of the base region (lines 18-20),
wherein the epitaxial layer has a first doping level as a background doping level and has multiple doped regions with step increase in doping levels from the first doping level having doping levels greater than the first doping level and being formed spaced apart within the field stop zone (lines 21-26), each of the doped regions having a peak doping level, and a first doped region adjacent to the first side of the field stop zone has a first peak doping level that is not higher than a last peak doping level of a last doped region adjacent to the base region (lines 27-30). 

Regarding claim 3, 11031465 teaches in claim 10 the multiple doped regions have increasing peak doping levels from the first doped region near the first side of the field stop zone to the last flat top region near the base region (lines 27-30).  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 7, 9-10 and 14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Falck et. Al. (US 20160093690 A1 hereinafter Falck).

Regarding claim 1, Falck teaches in Figs. 7 and 11 with associated text, an insulated gate bipolar transistor (IGBT), comprising: 
a heavily doped semiconductor layer 119 (paragraph [0049]); 
an epitaxial layer 118 (paragraph [0083]) of a first conductivity type (n-type Fig. 7) formed on the semiconductor layer (Fig. 7 paragraph [0084]), the epitaxial layer including a first portion (portion including 21, 22 and 23) of the first conductivity type adjacent the semiconductor layer forming a field stop zone (region includes n-type peaks Fig. 11 and so is interpreted to be a fieldstop zone), and the epitaxial layer further including a second portion (constantly doped portion between d11 and peak 21 Fig. 7) of the first conductivity type forming a base region, the field stop zone having a first side (side interfacing 119 Fig. 11) adjacent the semiconductor layer and a second side (side at edge or 21 facing d111 Fig. 7) adjacent the base region, the base region having a first side (side facing 21 Fig. 7) adjacent the field stop zone and a second side (side facing d111 Fig. 7) opposite the first side, the field stop zone and the base region being formed using the same dopant of the first conductivity type (the field stop zone and the base region are formed by a common epitaxial process (paragraph [0096]) and so would have the same dopant); 
a device region (top portion of 118 including 117) formed in the second side of the base region (Fig. 7), the device region comprising a PN junction (junction between 117 and 118 Fig. 7); and  
a gate dielectric layer 163 and a conductive gate 153 formed in or on the epitaxial layer at the second side of the base region (Fig. 7, paragraph [0073]),
wherein the epitaxial layer has a first doping level (doping level in P and between peaks 21, 22 and 23) as a background doping level and has multiple doped regions (21, 22 and 23) with step increase in doping levels from the first doping level having doping levels greater than the first doping level (Fig. 11, paragraph [0077]) and being formed spaced apart within the field stop zone (Fig. 11 paragraph [0077]), each of the doped regions having a peak doping level, and a first doped region adjacent to the first side of the field stop zone has a first peak doping level that is not higher than a last peak doping level of a last doped region adjacent to the base region (Fig. 11 paragraph [0077]). 

Regarding claim 2, Falck teaches the first doped region adjacent to the first side of the field stop zone has the first peak doping level that is lower than the last peak doping level of the last doped region adjacent to the base region (Fig. 11 paragraph [0077]).   

Regarding claim 3, Falck teaches the multiple doped regions have increasing peak doping levels from the first doped region near the first side of the field stop zone to the last flat top region near the base region (Fig. 11 paragraph [0077]).  

Regarding claim 7, Falck teaches the multiple doped regions comprise multiple flat top regions with step increase in doping levels from the first doping level (Fig. 11 paragraph [0077]).

Regarding claim 9, Falck teaches the base region has a constant doping level and the background doping level is higher than or the same as the constant doping level of the base region (Fig. 11).  

Regarding claim 10, Mukai teaches the semiconductor layer comprises a semiconductor substrate 125 (here 125 is interpreted to be part of the first layer) of a second conductivity type (125 is p-type Fig. 7), opposite the first conductivity type, the IGBT further comprising a body region 117 of the second conductivity type being formed in the second side of the base region (Fig. 7), a source region 113 of the first conductivity type being formed in the body region (Fig. 7), and the conductive gate being formed on the epitaxial layer at the second side of the base region (Fig. 7).

Regarding claim 14, Falck teaches the first conductivity type comprises N-type conductivity and the second conductivity type comprises P-type conductivity (Fig. 7).   

Claims 1-2, 4-5, 9 and 14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Mukai et. Al. (US 20180012762 A1 hereinafter Mukai which continues from PCT/JP2016/073368 filed 08/08/2016 published as WO 2017047285 A1).

Regarding claim 1, Mukai teaches in Figs. 11A-11B with associated text, an insulated gate bipolar transistor (IGBT), comprising: 
a heavily doped semiconductor layer 52a (Fig. 12B, paragraph [0096]); 
an epitaxial layer 1 of a first conductivity type (n-type Fig. 11A) formed on the semiconductor layer (Fig. 11A), the epitaxial layer including a first portion (portion including 51 and 52b-52d) of the first conductivity type adjacent the semiconductor layer forming a field stop zone (region includes n-type peaks Fig. 11A and so is interpreted to be a fieldstop zone), and the epitaxial layer further including a second portion (portion of 1 between 2 and peak 51 Fig. 11A) of the first conductivity type forming a base region, the field stop zone having a first side (side interfacing 52a Fig. 11A) adjacent the semiconductor layer and a second side (side at edge of 51 facing 2 Fig. 11A) adjacent the base region, the base region having a first side (side facing 51 Fig. 11A) adjacent the field stop zone and a second side (side facing 2 Fig. 11A) opposite the first side, the field stop zone and the base region being formed using the same dopant of the first conductivity type (dopant of 1 or He at 11a and 11a are used in both the base and fieldstop regions Fig. 11A (paragraph [0076] the claim wouldn’t necessarily require peaks in the field stop region are peaks of the dopant used to form the base region); 
a device region 2 formed in the second side of the base region (Fig. 11a), the device region comprising a PN junction (junction between 1 and 2 for example Fig. 11a); and  
a gate dielectric layer 4 and a conductive gate 5 formed in or on the epitaxial layer at the second side of the base region (Fig. 11a, paragraph [0047]),
wherein the epitaxial layer has a first doping level (doping level between peaks 51a, 52d, 52s and 52b) as a background doping level and has multiple doped regions (51a, 52d, 52s and 52b) with step increase in doping levels from the first doping level having doping levels greater than the first doping level (Fig. 11B, paragraph [0096]) and being formed spaced apart within the field stop zone (Fig. 11B paragraph [0096]), each of the doped regions having a peak doping level, and a first doped region 52b adjacent to the first side of the field stop zone has a first peak doping level that is not higher than a last peak doping level of a last doped region 51a adjacent to the base region (Fig. 11B). 

Regarding claim 2, Mukai teaches the first doped region adjacent to the first side of the field stop zone has the first peak doping level that is lower than the last peak doping level of the last doped region adjacent to the base region.

Regarding claim 4, Mukai teaches each of the multiple doped regions between the first doped region and the last doped region have the same or different peak doping levels (Fig. 11B).  

Regarding claim 5, Mukai teaches each of the multiple doped regions has a thickness where the thickness of one of the doped regions is different from the thickness of another one of the doped regions (51a has a different thickness from the rest Fig. 11B).  

Regarding claim 9, Mukai teaches the base region has a constant doping level and the background doping level is higher than or the same as the constant doping level of the base region (Fig. 11B).  

Regarding claim 14, Mukai teaches the first conductivity type comprises N-type conductivity and the second conductivity type comprises P-type conductivity (Fig. 11A).   


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mukai as applied to claim 5 and further in view of Nemato (US 20120267681 A1 newly cited hereinafter Nemato).

	Regarding claim 6, Mukai teaches the IGBT of claim 5 
Mukai does not specify the thickness of each of the multiple flat top regions increases from the first doped region to the last doped region.  
Nemato teaches in Fig. 13 with associated text a thickness of each of multiple doped regions increases from a first doped region (peak near region 28 having width 1 µm Fig. 13 paragraph [0135]) to a last doped region (peak near region 21 having width 10 µm Fig. 13 paragraph [0135]) so that by using similar thicknesses for the multiple doped regions of Mukai the thickness of each of the multiple doped regions would increase from the first multiple doped region to the last multiple doped region.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the thickness of the doped regions of Mukai to be to be similar to those taught by Nemato because according to Nemato by using such a structure it is possible to finely control the expansion of a space charge region during switching, in the structure in which a plurality of broad buffer regions are formed, when the rated voltage V.sub.0 is 1200 V, it is preferable that bulk resistivity be equal to or more than 144 .OMEGA.cm, which is the same as that in the first embodiment, in addition, when a plurality of broad buffer regions 26 are formed, it is easy to form the broad buffer regions with high impurity concentration according to the number of broad buffer regions, as compared to the structure in which one broad buffer region is formed,  therefore, a reduction in the electric field intensity of a space charge region is likely to be large during switching or when a power supply voltage is maintained, as compared to the structure in which one broad buffer region is formed, as a result, the breakdown voltage of the semiconductor device is reduced (Nemato paragraph [0134) so that using such a structure in the device of Mukai would be suitable to reduce the breakdown voltage. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897